Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
	The earlier Notice of Allowance had a typographical error on the PTO-37, listing the allowed claims as 1-20.  The corrected PTO-37, enclosed herewith, correctly indicates that the allowed claims are 2-21.  The allowed claims are renumbered as 1-20.
	Secondly, the IDS submitted July 12, 2021, is considered, and an initialed copy is retuned.
	No other changes are made to the earlier Notice of Allowance.

First Action Allowance
	Comment:
	In view of U.S. Patent Application Serial Number 16/933,895, filed July 20, 2020,  which is a continuation of U.S. Application Serial No. 16/256,988, filed January 24, 2019, which is a continuation of U.S. Application Serial No. 15/333,089, filed October 24, 2016, now U.S. Patent 10,191,646, which is a continuation of U.S. Application Serial No. 14/290,758, filed May 29, 2014, now U.S. Patent No. 9,477,393, which claims priority to U.S. Provisional Patent Application No. 61/832,945, filed June 9, 2013, and a thorough review and examination of the claimed invention, claims 2-21 are allowed.
	Claims 2-21 are allowed.

	One Discovered Reference of Particular Interest:
U.S. Patent Application Publication No. US 20120254804 A1, published October 4, 2012, to Sheha et al. discusses - Performance of a navigation functionality in a personal wireless navigation system is higher and more comparable and competitive with portable navigation devices and in-car navigation systems, and the search capability is comparable and competitive with the most popular web search engines. A user interface (UI) and look and feel of the personal wireless navigation system is provided which is enhanced so that users do not simply want to use the product--they covet it. The personal wireless navigation system may be constructed such that a subset of it with fewer features and functions can be productized, marketed and deployed to users.
The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the Invention, fails to explicitly teach or fairly suggest (in example below, for claim 2):
2. A method, comprising:
at an electronic device with a display and a touch-sensitive surface: concurrently displaying, on the display, a content region, a plurality of controls, and a text input field that includes text entered by a user;
while concurrently displaying the content region, the plurality of controls, and the text input field that includes text entered by the user, detecting a user input to scroll content displayed in the content region;
in response to detecting the user input to scroll the content displayed in the content region:
scrolling the content displayed in the content region; 

ceasing to display the plurality of controls.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-22-2021